11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT
Marylou Heredia,                                 * From the 385th District
                                                   Court of Midland County,
                                                   Trial Court No. CR41306.

Vs. No. 11-13-00324-CR                           * February 27, 2014

The State of Texas,                              * Per Curiam Memorandum Opinion
                                                   (Panel consists of: Wright, C.J.,
                                                   Willson, J., and Bailey, J.)

     This court has considered the State of Texas’s motion to dismiss the appeal and
concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.